Citation Nr: 1225657	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a respiratory disorder, claimed as pulmonary emphysema and chronic bronchitis, to include as secondary to sarcoidosis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


INTRODUCTION

The Veteran had active service from December 1979 to September 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The case was previously before the Board in May 2009 and December 2010, and was remanded each time for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A chronic respiratory disorder was not shown in service or related to service; nor is it related to service-connected sarcoidosis.


CONCLUSION OF LAW

A respiratory disorder, claimed as pulmonary emphysema and chronic bronchitis, was not incurred in or aggravated by service, nor is it secondary to service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the Veteran is seeking service connection for a respiratory disorder, identified variously as pulmonary emphysema and bronchitis, which she contends arises from her service-connected sarcoidosis.  While there has been some question regarding the diagnosis, service connection for sarcoidosis was granted effective from September 1992.  

Service treatment records reflect that the Veteran's lungs were normal during her induction physical examination in October 1979.  She was treated for cough and congestion on several occasions in service, at which times she was variously diagnosed with upper respiratory infections and colds.  Hay fever and allergic rhinitis were first diagnosed in May 1986, when she reported that she had no prior history of asthma, and again in May and June 1989.  

During a physical examination in April 1981, the Veteran reported a history of shortness of breath, chest pain, and hay fever.  On objective examination, her lungs were normal.  X-rays taken in May 1992 revealed that her lungs were well aerated without infiltrate or effusion, and there was normal pulmonary vascularity with no cardiopulmonary abnormality.  

Service treatment records also reflect that she complained of chest pain on numerous occasions in service.  On examination during these times, her lungs were noted to be clear, and the chest pain was not associated with any respiratory diagnoses.  Therefore, no chronic respiratory disorder was noted in the medical records during service.

In October 1992, the Veteran filed claims for, among other things, a cough.  She was afforded a VA general medical examination in December 1992, in which her lungs were noted to be clear to percussion and auscultation.  X-rays revealed minimally increased interstitial markings in both pulmonary bases consistent with poor inspiration, but chronic bibasilar interstitial changes could not be ruled out.  A repeat X-ray was recommended but does not appear to have been undertaken.  

In a February 1993 pulmonary examination, a PFT revealed normal spirometry with reduced normal carbon monoxide diffusing capacity (DLCO).  Neither the October 1992 examiner nor the February 1993 examiner diagnosed a chronic respiratory disorder; however, the February 1993 examiner felt that the Veteran's dyspnea on exertion was most likely sarcoidosis.  She was granted service-connection for sarcoidosis in March 1993.

VA outpatient treatment records reflect that the Veteran's lungs were clear on x-ray in December 1996.  She was afforded a PFT in January 1997, in which diminished inspiration was indicated.  She underwent a State disability determination examination in August 1997.  The PFT indicated normal spirometry, although the static lung values showed some decrease in residual volume which the examiner stated might be due to body habitus.  On examination, there were inspiratory rhonchi and expiratory wheezes.  X-rays of the lung fields revealed increased vascularity.  The examiner assessed chronic bronchitis and pulmonary emphysema, apparently by history as reported by the Veteran.  

VA outpatient treatment records include x-rays taken in October 1997, which revealed calcified granuloma in the right lower lobe.  During a VA examination in May 1998, the Veteran reported a 10-year history of dyspnea on exertion.  She stated that she became short of breath on sweeping or walking about a mile.  She denied a history of smoking.  

She also gave a history of intermittent cough once or twice per month which was sometimes associated with green sputnum.  The cough was brought on by lying down and was resolved when she propped herself up on pillows.  On objective examination, her lungs were clear to auscultation and percussion.  PFTs revealed normal spirometry, normal volumes, and normal DLCO.  No respiratory disorders were diagnosed at that time.  

In June 1998, the RO sought clarification of the Veteran's respiratory diagnoses due to an inconsistency among the examiners.  In a July 1998 medical opinion, the reviewer noted that the Veteran had no documented lung pathology, her chest x-ray was normal, and two sets of PFTs in the past year indicated normal spirometry, diffusion, and volumes.  

The reviewer reflected on the Veteran's complaints of dyspnea on exertion as well as cough, but stated that the symptoms described were not clinically consistent with a diagnosis of chronic bronchitis.  After consulting with a pulmonologist, the reviewer concluded that the PFT results were not consistent with either obstructive or restrictive disease but were rather within normal limits for a woman the Veteran's age.  

This evidence weighs against the Veteran's claim.  Of note, this medical review of the file and medical opinion were undertaken nearly 6 years after her discharge from active duty and 5 years after she was diagnosed with sarcoidosis yet no respiratory pathology was identified at that time.  

In a January 2001 statement, the Veteran's mother reported that she had seen the Veteran get "tired and out of breath."  VA outpatient treatment notes dated in January 2001 indicate that the Veteran had no symptoms of respiratory disorders on examination.  Specifically, the examination was negative for cough, shortness of breath, increased sputum, hemoptysis, wheezing, asthma, bronchitis, and pneumonia.  

VA outpatient treatment records dated in October 2003 reflect that she complained of increasing shortness of breath that interfered with her sleep, as well as dry cough and chest pain.  On examination, there were expiratory wheezes but no rales, rhonchi, or egophony.  The Veteran reported a family history of asthma, and the examiner suspected asthma, noting that the PFT showed normal FEV1 and FVC but borderline FEV1/FVC ratio.

The Veteran was afforded a VA respiratory examination in October 2003.  The examiner noted her history of sarcoidosis and symptoms of tiredness and exertion.  On examination, the Veteran was in no respiratory distress.  The examiner noted that a recent x-ray was normal and showed no change since the prior x-ray.  He noted that a PFT showed forced vital capacity of 96 percent, FEV1 of 88 percent, and FEV1/FEC ratio of 75 percent.  Her maximum voluntary ventilation was 62 percent and diffusing capacity was 78 percent.  When corrected for alveolar volume, diffusing capacity was 129 percent.  On use of bronchodilators, her post-expiratory flow rate at the mid level increased by 25 percent.  

A pulmonary consultation was undertaken in March 2004, in which the PFT showed normal spirometry.  The clinician commented that the results reflected a low probability for asthma.  Later that month, the Veteran reported that she had shortness of breath only on exertion, not at rest.  In April 2004, the clinician noted that the Veteran's previous PFTs were negative but diagnosed abnormal respiratory not otherwise specified.  

X-rays taken in August 2004 showed no evidence of air space disease; however, x-rays of June 2007 showed that the lungs were poorly expanded.  The examiner noted the widening of the upper mediastinum was likely secondary to low lung volumes.  VA outpatient treatment records dated through December 2009 reflect that the Veteran consistently reported shortness of breath with exertion, except for 2 occasions in 2008.  On objective examination, her lungs were always clear to auscultation.  

The Veteran was afforded a VA respiratory examination in September 2009, in which the examiner reviewed the claims file and noted the Veteran's history of shortness of breath on exertion, chest pain, occasional wheezing, and sleep apnea.  He reported that there were no abnormal respiratory findings and noted that a chest x-ray showed normal lungs.  The PFT showed normal spirometry, but the DLCO had decreased since the last examination, indicating moderately impaired gas transfer.  The examiner diagnosed emphysema/bronchitis, but he did not provide any opinion for the diagnoses.  

The Veteran was afforded a follow-up VA respiratory examination in December 2009, in which the examiner reviewed the record and noted the Veteran's history of shortness of breath beginning during her last year of service.  The Veteran reported that she used oral medication for allergies as well as an albuterol inhaler.  The examiner noted that the lungs were generally clear on examination, and while some x-rays and PFTs were borderline, none of them definitively supported a diagnosis of emphysema or bronchitis.  The examiner felt that the shortness of breath could be related to obesity, but she stated that she could not provide a nexus opinion without resorting to speculation.  

This evidence does not support the Veteran's claim because the medical evidence did not support a diagnosis of emphysema or bronchitis some 17 years after her separation from service and 16 years after a diagnosis of sarcoidosis.

VA outpatient treatment records dated in March 2010 indicate that the Veteran used a CPAP.  A VA treatment noted dated in August 2010 indicated that her lungs were clear to auscultation, without rales, rhonchi, or wheezes.  

In order to again clarify whether the Veteran was diagnosed with a respiratory disorder and obtain an opinion of whether a respiratory disorder was related to service-connected sarcoidosis, the Veteran underwent a respiratory examination in January 2011.  The examiner reviewed the claims file at length, noting that the original diagnosis of sarcoidosis was based on a single cardiorespiratory symptom of dyspnea and an enlarged lymph node.  

The examiner observed that she had not been on pulmonary medication and that PFTs in 2006 and 2009 showed no evidence of obstructive disease, although they did show some decrease in DLCO.  Multiple chest x-rays had shown no significant cardiopulmonary abnormalities, and PFTs showed no evidence of obstructive disease and lung volumes within normal limits.  The examiner noted that these findings, including moderate decrease in gas transfer and borderline reduction in lung volume and flow by spirometry were interpreted as evidence of obesity.  

The examiner found no evidence of active sarcoidosis at that time, and therefore concluded that the patient's exertional dyspnea was less likely than not caused by presumptive pulmonary sarcoidosis incurred during active service.  

After carefully considering the relevant evidence, the Board concludes that service connection for a respiratory disorder is not warranted because the evidence fails to show that the Veteran currently has a chronic respiratory disorder related to active service or to service-connected sarcoidosis.  Throughout the rating period, PFTs have demonstrated normal spirometry except for mildly decreased inspiratory capacity.  X-rays have revealed normal lung structure, and her symptoms have consistently included only shortness of breath on exertion, which multiple VA examiners have attributed to a high body mass index (BMI).  

As noted above, service treatment records do not show that a respiratory disorder was diagnosed during service.  Although the Veteran had several episodes of upper respiratory infection and colds, no chronic respiratory disorder was ever diagnosed, and her lungs were always found to be clear on examination.  Moreover, x-rays of her lungs in May 1992, shortly before separation, did not suggest any abnormality.  Therefore, service records do not show that a chronic respiratory disorder began during service.  

Next, the Board considers whether the evidence reflects that continuous symptoms of a respiratory disorder since service.  In this regard, the Board notes that the Veteran has consistently reported symptoms of shortness of breath upon physical exertion since separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has experienced continuous symptoms of shortness of breath since service separation.  In this case, the Veteran's contentions are supported by the considerable post-service medical evidence, including objective findings on examination as noted above.  

Specifically, during virtually every instance of VA treatment she received, she reported shortness of breath on exertion, and which the examiners also observed.  Moreover, decreased inspiratory volume was consistently confirmed by objective findings in the PFTs.  Therefore, both the Veteran's lay assertions and the medical evidence reflect continuous symptoms of shortness of breath since service.  

Nonetheless, service connection for the claimed respiratory disorder must be denied, as the evidence does not show that the Veteran has a current respiratory disorder.  The competent medical opinions of record conclude that the shortness of breath which the Veteran experiences is not indicative of a respiratory disorder but is rather considered to be a symptom associated with obesity.  

The Board observes that independent symptoms, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App, 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's respiratory symptoms to active duty or to service-connected sarcoidosis, despite her contentions to the contrary.  

The Board acknowledges that a VA examiner who evaluated the Veteran's respiratory complaints in September 2009 appeared to conclude that the Veteran did have a respiratory disorder diagnosed as emphysema/bronchitis.  

On the other hand, the examiner noted no history of asthma, no abnormal respiratory findings, no condition that may be associated with pulmonary restrictive disease, and no asthma.  Further, the examiner offered no rationale or basis for the diagnosis, and offered no opinion whether the disorders were related to service or service-connected sarcoidosis.  

As a result of the inconsistencies, the Board found the September 2009 examination (and a January 2010 addendum) inadequate and remanded the issue for clarification.  

To this end, the Board places significant probative value on the January 2011 VA examination, in which the examiner, after a thorough review of the evidence, opined that the Veteran's dyspnea was associated with obesity and did not result from presumed sarcoidosis diagnosed in service.  The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

In addition, a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In this case, the Board notes that the September 2009 VA opinion was not supported by any rationale, and in fact appears to contradict the examiner's findings that there were no abnormal respiratory findings and the chest x-ray showed normal lungs.  Accordingly, the Board affords this opinion less probative weight in assessing the etiology of the Veteran's claimed respiratory disorder.  

Furthermore, while the VA examination of December 2009 was more thorough in its findings, the examiner was nonetheless unable to provide an opinion as to the etiology of the Veteran's symptoms without resort to speculation.  Service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert, 5 Vet. App. at 33.  

The Board finds that the VA opinion of January 2011 is the most probative medical evidence as to the etiology of the Veteran's claimed respiratory disorder because it is thorough, well-supported by rationale, and consistent with the findings on examination.  

In this decision, the Board has also considered the Veteran's statements asserting a nexus between her current symptoms and her active service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A veteran is competent to report symptoms that he or she experiences at any time because this requires only personal knowledge as it comes through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

While the Board finds that the Veteran is competent to report symptoms as they come to her through her senses, specific respiratory disorders are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to her statements.  See Cartright, 2 Vet. App. at 25.  

In summary, the evidence does not establish that a chronic respiratory disorder manifested by shortness of breath began during active service.  Although the Veteran has experienced shortness of breath on exertion consistently since service, the competent evidence of record indicates that there is no underlying respiratory disorder.  

Thus, the greater weight of the evidence is against a finding that the Veteran has a current respiratory disorder related to any incident of active service, to include as secondary to service-connected sarcoidosis.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, an October 2003 due process letter advised the Veteran of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  The letter informed her that, in order to establish service connection for her claimed disabilities, medical evidence was required showing that the disorder began during service, or was otherwise related to a service-connected injury or disease.  

With respect to the Dingess requirements, in December 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal, and the claim was readjudicated in a June 2012 supplemental statement of the case.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA outpatient treatment records, and a VA medical opinion pertinent to the issue on appeal was obtained in January 2011.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder, to include pulmonary emphysema and chronic bronchitis, to include as secondary to sarcoidosis, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


